Title: John Hartwell Cocke to James Madison, 5 May 1828
From: Cocke, John Hartwell
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Bremo
                                
                                May 5. 1828
                            
                        
                         
                        At the time I united with Mr Johnson, in declining to assent to the immediate appointment of Mr. Ritchie to
                            the vacant Chair of Nat. Philosophy in the U—I consider’d we were in some degree committed by our understanding with Dr.
                            Jones to pursue, this course—I am now informed, by a letter from Dr. Jones that he has accepted the appointment to the
                            patent office, at Washington. And seeing the evils, that have already resulted from the vacancy in this important Chair—also, being satisfied with the recommendations in favour of Mr. Ritchie—upon further reflection—under these
                            new circumstances, I am disposed to unite with Mr. Rives in authorising the immediate offer of the Appointment to Mr.
                            Ritchie—
                        I see no other obstacle to my full concurrence in support of the suggestion of Mr. Trist—but that I have
                            heard, a very poor & a very deserving young Man—(Tutwiler who you know has already distinguished himself at the
                            University) would probably be very glad to get the appointment in question, as the only means of preparing himself for
                            some future vacant professorship. I am Dr. sir, Yours with high regard & Esteem
                        
                        
                            
                                John H. Cocke sen.
                            
                        
                    